Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate both a holder (Figs. 3-4, element 220) and sample container carrier (140). More specifically, Figs. 2-3 designate reference character “140” with an arrow pointing towards a holder (220). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the phrase “camera 260” on page 13, line 12 should read “camera 160” if referring to the same element.  
Appropriate correction is required.
Claim Objections
Claim 15 objected to because of the following informalities: the phrase “to move sample container carriers” should read “to move the sample container carriers” if referring to the sample container carriers of claim 7 to provide clarity for antecedent basis.  Appropriate correction is required.
Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “used to view portions of the items…”, “adapted to move the items …”, “for moving over the transport plane…”, “adapted to carry a respective sample carrier…”, “is adapted to move the sample container carriers…”, and “controllable by the control device” are interpreted as intended uses of the claimed laboratory sample distribution system and are given patentable weight to the extent which effects the structure of the laboratory sample distribution system.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“optical inspection device” in claim 1;
“control device” in claim 1;
“scanning device” in claim 10;
“magnetically active device” in claim 11;
“magnetically active device” in claim 16.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the instant application, the optical inspection device is interpreted as a camera, barcode reader, microscope and the like (page 4, lines 4-8); the control device is interpreted as a computer, microprocessor, or the like (page 5, line 31); the scanning device is interpreted as camera 160 (page 13, line 2); the magnetically active device is interpreted as a permanent magnet (page 6, line 19).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “an item” in line 9, which is unclear. Since line 4 recites “items”, it is unclear if the item in line 9 is the same or different from the items in line 4. Claims 2-16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 8, the end of the claim recites “and”, which renders the claim unclear since it is not certain if there is a missing limitation. 
Regarding claim 10, claim 10 recites the limitation "the mirror position" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, claim 10 recites “the scanning position is located on the transport plane between the scanning and the mirror position” which is unclear. Is the scanning position located between itself and the mirror position? Are there different scanning positions? If applicant is defining the scanning position as “between the scanning device and the mirror position” as specified in the specifications page 5, line 8, it is suggested to add “device” after “scanning”.
Regarding claim 12, claim 12 recites the limitation "the mirrors" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, 
Regarding claim 14, claim 14 recites the limitation "the sample container” in lines 2-3, which is unclear. Since claim 7 recites “a number of sample container carriers adapted to carry a respective sample container, wherein the sample containers…” in line 3, it is unclear if the applicant is referring to a singular sample container or the respective sample containers that the number of sample container carriers carry. 
Regarding claim 14, claim 14 recites the limitation "the scanning position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, claim 15 recites the limitation "a sample container” in line 2, which is unclear. Since claim 7 recites “a number of sample container carriers adapted to carry a respective sample container, wherein the sample containers…” in line 3, it is unclear if the applicant is referring to the same or different sample container of claim 7. It is also unclear if the sample container of claim 15 is referring to a singular sample container or the respective sample containers that the number of sample container carriers carry of claim 7. 
Regarding claim 15, claim 15 recites the limitation "the scanning position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh (US 20130175342 A1).
Regarding claim 1, Itoh teaches a laboratory sample distribution system (Fig. 1), the laboratory sample distribution system comprising: a transport plane (22, “conveyer belt”); an optical inspection device (14, “image acquisition unit”) adapted to optically inspect items that need to be optically inspected (abstract); at least one mirror device (13, “reflection unit”) used to view portions of the items that need to be optically inspected that would not be visible without the at least one mirror device (paragraph [0007]); a driver (paragraph [0017], “motor” which drives the conveyer belt) adapted to move the items that need to be optically inspected independently from the at least one mirror device on the transport plane (paragraph [0016] and Fig. 1); and a control device (18, “control unit”) configured to move an item that needs to be optically inspected relative to the optical inspection device by controlling the driver (paragraphs [0024] and [0026]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh as applied to claim 1 above, and further in view of Kitagawa (US 20010048029 A1).
Regarding claim 2, Itoh teaches all of the elements of the current invention as stated above. While Itoh teaches wherein the at least one mirror device (Fig. 1, element 13) comprises a mirror (31) and a base portion (32, “support unit”) comprising a bottom surface (interpreted as a bottom surface of element 32 seen in Figs 2-3), Itoh fails to teach wherein the at least one mirror device comprises a base portion comprising a bottom surface for moving over the transport plane of the laboratory sample distribution system.
Kitagawa teaches an automatic apparatus for reading bar codes (abstract; Fig. 1) comprising a barcode reader (10) and a mirror device (11) that is able to rotate to read barcodes of different containers (paragraph [0010]). Kitagawa teaches the mirror device comprises a base portion (20) comprising a bottom surface (considered a bottom of the base portion) for moving over a transport plane (paragraph [0010], “travel path”). Kitagawa teaches the mirror device is rotatable to allow the barcode reader to read first barcodes (barcodes 5 of first barcode reading plane 14(a)) of first containers and second barcodes (barcodes 5 of second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh to incorporate the teachings of Kitagawa to substitute the mirror device of Itoh with the mirror device of Kitagawa. Doing so would enhance the degree of flexibility that the system has with recognizing barcodes as taught by Kitagawa and thus improving the efficiency of optically inspecting items of the system.
Regarding claim 3, Itoh in view of Kitagawa teach all of the elements of the current invention as stated above. Itoh further teaches wherein the mirror (Fig. 1, element 31) is oriented perpendicular to the bottom surface (Figs. 2-3).
Regarding claim 4, Itoh in view of Kitagawa teach all of the elements of the current invention as stated above. Itoh further teaches wherein the mirror is an angled mirror with respect to an axis perpendicular to the bottom surface (Fig. 1 shows the mirror 31 is angled).
Regarding claim 5, Itoh in view of Kitagawa teach all of the elements of the current invention as stated above. Itoh further teaches wherein the mirror (Fig. 1, element 31) comprises a first mirror segment (31a) and a second mirror segment (31b) and the base portion (32) comprises a first base portion segment (32, “structure unit” connected to mirror 31a) holding the first mirror segment (paragraph [0020]) and a second base portion segment (32, “structure unit” connected to mirror 31b) holding the second mirror segment (paragraph [0020]).

Regarding claim 7, Itoh in view of Kitagawa teach all of the elements of the current invention as stated above. Itoh further teaches the system further comprising a number of sample container carriers (Fig. 2, element 24) adapted to carry a respective sample container (25), wherein the sample containers are the items that need to be optically inspected (paragraph [0016]).
Regarding claim 10, Itoh in view of Kitagawa teach all of the elements of the current invention as stated above. Itoh further teaches a scanning device (Fig. 1, element 14) forming the optical inspection device configured to scan a barcode (paragraphs [0025]-[0026]) placed on a sample container (25) carried by a sample container carrier (24) that is placed at a scanning position on the transport plane (the scanning position is interpreted as the area on the conveyer 22 intersecting where an imaging range labeled “AR” in Fig. 1, e.g. the position of 25 in Fig. 1), wherein the scanning position is located on the transport plane between the scanning and the mirror position (Fig. 1).
Regarding claim 13, Itoh in view of Kitagawa teach all of the elements of the current invention as stated above. While Kitagawa further teaches wherein the mirror device is rotated on the transport plane (paragraph [0010]), Itoh in view of Kitagawa fails to teach the control device is configured to drive the mirror device such that it is rotated on the transport plane.
Itoh teaches the control device (paragraph [0024]) controls operations of each unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Kitagawa to further incorporate the teachings of Itoh to provide the control device configured to drive the mirror device such that it is rotated on the transport plane. Doing so would allow for a single control device to 
Regarding claim 14, Itoh in view of Kitagawa teach all of the elements of the current invention as stated above. Itoh further teaches wherein the scanning device and/or the mirror is/are configured to allow a 360° view of the scanning device on the sample container at the scanning position (Fig. 4; paragraphs [0027] and [0032]).
Regarding claim 15, Itoh in view of Kitagawa teach all of the elements of the current invention as stated above. Itoh further teaches wherein the control device is configured to move sample container carriers, each carrying a sample container successively to and away from the scanning position (paragraph [0024] teaches a control unit controls operations of each unit, which includes the conveyer unit 12 of paragraph [0017] which moves the carrier 24 to and away from a scanning position in Fig. 1).

Claims 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Kitagawa as applied to claim 7 above, and further in view of Denninger et al. (US 20140231217 A1, hereinafter “Denninger”).
Regarding claim 8, Itoh in view of Kitagawa teach all of the elements of the current invention as stated above. Itoh in view of Kitagawa fail to teach wherein the driver is adapted to move the sample container carriers and the mirror device on the transport plane.
Denninger teaches a laboratory sample distribution system (Fig. 1; abstract) comprising container carriers (1), which comprise magnetically active devices (paragraph [0086]), and a transport plane (4) with electromagnetic actuators (5) below the transport plane (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Kitagawa to incorporate the teachings of Denninger to substitute the driver and transport plane of Itoh in view of Kitagawa with the driver and transport plane of Denninger to provide the sample container carriers and the mirror device on the transport plane wherein the driver is adapted to move the sample container carriers and the mirror device on the transport plane. Doing so would utilize the known driver of Denninger that would allow for high transport flexibility of the system, which would improve automation and specific control of elements, such as the sample container carriers and the mirror device, of the overall system.
Regarding claim 9, Itoh in view of Kitagawa teach all of the elements of the current invention as stated above. Itoh in view of Kitagawa fail to teach wherein the control device is configured to control the movement of the sample container carriers on top of the transport plane by controlling the driver such that the sample container carriers move along corresponding transport paths and is configured to control the movement of the mirror device 
Denninger teaches a laboratory sample distribution system (Fig. 1; abstract) comprising container carriers (1), which comprise magnetically active devices (paragraph [0086]), and a transport plane (4) with electromagnetic actuators (5) below the transport plane (abstract). Denninger teaches a control device (38) to control the movement of the sample container carriers on top of the transport plane (paragraph [0065]) by controlling electromagnetic actuators (paragraph [0066]; claim 16) such that the sample container carriers move along corresponding transport paths (paragraph [0060]). Denninger teaches independent simultaneous movement of multiple specimen transport racks is difficult to implement (paragraph [0004]) and that the laboratory sample distribution system provides a system that allows for movement of multiple carriers simultaneously and independently on a transport plane (paragraph [0006]), which offers high transport flexibility to the system (paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Kitagawa to incorporate the teachings of Denninger to substitute the driver, transport plane, and control device of Itoh in view of Kitagawa with the driver, transport plane, and control device of Denninger to provide the sample container carriers and the mirror device on the transport plane wherein the control device is configured to control the movement of the sample container carriers on top of the transport plane by controlling the driver such that the sample container carriers move along corresponding transport paths and is configured to control the movement of the mirror device 
Regarding claim 16, Itoh in view of Kitagawa teach all of the elements of the current invention as stated above. Itoh in view of Kitagawa fail to teach wherein the driver is formed as electromagnetic actuators located below the transport plane and controllable by the control device and the sample container carriers each comprise a magnetically active device for interaction with a magnetic field generated by the electromagnetic actuators such that a magnetic drive force is applied to the sample container carriers.
Denninger teaches a laboratory sample distribution system (Fig. 1; abstract) comprising container carriers (1), which comprise magnetically active devices (paragraph [0086]), and a transport plane (4) with electromagnetic actuators (5) below the transport plane (abstract). Denninger teaches a control device (38) to control the movement of the sample container carriers on top of the transport plane (paragraph [0065]) by controlling electromagnetic actuators (paragraph [0066]; claim 16) such that the sample container carriers move along corresponding transport paths (paragraph [0060]). Denninger teaches applying a magnetic force to the sample container carrier to move the sample container carrier (claim 1; paragraph [0021]), wherein the sample container carriers comprise a magnetically active device (abstract). Denninger teaches independent simultaneous movement of multiple specimen transport racks is difficult to implement (paragraph [0004]) and that the laboratory sample distribution system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Kitagawa to incorporate the teachings of Denninger to substitute the driver and transport plane of Itoh in view of Kitagawa with the driver and transport plane of Denninger to provide the sample container carriers and the mirror device on the transport plane wherein the driver is formed as electromagnetic actuators located below the transport plane and controllable by the control device and the sample container carriers each comprise a magnetically active device for interaction with a magnetic field generated by the electromagnetic actuators such that a magnetic drive force is applied to the sample container carriers. Doing so would utilize the known driver and sample container carrier comprising a magnetically active device of Denninger that would allow for high transport flexibility of the system, which would improve automation and specific control of elements, such as the sample container carriers and the mirror device, of the overall system.

Claims 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh as applied to claim 1 above, in view of Denninger.
Regarding claim 11, Itoh teaches all of the elements of the current invention as stated above. Itoh fails to teach the mirror device comprises a magnetically active device for interaction with a magnetic field generated by the driver formed as electromagnetic actuators such that a magnetic drive force is applied to the mirror device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh to incorporate the teachings of Denninger to substitute the driver and transport plane of Itoh with the driver and transport plane of Denninger to provide the sample container carriers and the mirror device on the transport plane wherein the mirror device comprises a magnetically active device for interaction with a magnetic field generated by the driver formed as electromagnetic actuators such that a magnetic drive force is applied to the mirror device. Doing so would utilize the driver to move elements comprising a magnetically active device of Denninger that would allow for high 
Regarding claim 12, Itoh teaches all of the elements of the current invention as stated above. While Itoh teaches wherein the laboratory sample distribution system comprises at least two mirror devices (Fig. 1, elements 31a and 31b), Itoh fails to teach wherein the control device is configured to drive the mirror devices such that they are placed at respective mirror positions on the transport plane in order to form an angled mirror surface commonly formed by the mirrors of the mirror devices.
Denninger teaches a laboratory sample distribution system (Fig. 1; abstract) comprising container carriers (1), which comprise magnetically active devices (paragraph [0086]), and a transport plane (4) with electromagnetic actuators (5) below the transport plane (abstract). Denninger teaches a control device (38) to control the movement of the sample container carriers on top of the transport plane (paragraph [0065]) by controlling electromagnetic actuators (paragraph [0066]; claim 16) such that the sample container carriers move along corresponding transport paths (paragraph [0060]). Denninger teaches applying a magnetic force to the sample container carrier to move the sample container carrier (claim 1; paragraph [0021]), wherein the sample container carriers comprise a magnetically active device (abstract). Denninger teaches independent simultaneous movement of multiple specimen transport racks is difficult to implement (paragraph [0004]) and that the laboratory sample distribution system provides a system that allows for movement of multiple carriers simultaneously and independently on a transport plane (paragraph [0006]), which offers high transport flexibility to the system (paragraph [0024]).

Regarding claim 17, Itoh teaches a laboratory automation system (Fig. 1) comprising a laboratory sample distribution system according to claim 1 (Itoh teaches all of the elements of the laboratory sample distribution system according to claim 1 as stated above).
While Itoh teaches the laboratory distribution system that reads identification information could be employed as a pre-treatment apparatus of an analysis apparatus (paragraph [0015]), Itoh fails to explicitly teach the laboratory automation system comprising a number of laboratory stations. 
	Denninger teaches a laboratory sample distribution system (Fig. 1; abstract) that can be used to distribute samples between different laboratory stations, such as pre-analytical stations, analytical stations, and post-analytical stations typically used in laboratory systems (paragraph [0063]).
.


Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Itoh in view of Kitagawa teach all of the elements of the current invention as stated above in claim 5. While Itoh teaches wherein the mirror device comprises a joint (Fig. 1, considered the area where elements 31a and 31b connect), Itoh fails to teach the joint connecting the first base portion segment to the second base portion segment such that the first base portion segment and/or the second base portion segment are rotatable around the joint and wherein the first base portion segment and the second base portion segment are configured to be moved on the transport plane by the driver. 
While Kitagawa teaches the mirror device (Figs. 1-2) is rotatable about an axis, Kitagawa fails to teach a joint connecting the first base portion segment to the second base portion 
Denninger fails to teach the a mirror device and thus fails to teach a joint connecting the first base portion segment to the second base portion segment such that the first base portion segment and/or the second base portion segment are rotatable around the joint and wherein the first base portion segment and the second base portion segment are configured to be moved on the transport plane by the driver.
None of the prior art, alone or in combination, teaches or suggests the limitations of claim 6. Therefore, claim 6 is deemed allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pollack (US 2014374480 A1, hereinafter “Patent ‘480”) teaches a laboratory sample distribution system (Fig. 1), the laboratory sample distribution system comprising: a transport plane (Fig. 1, element 100, “track”; paragraph [0061]); an optical inspection device (Fig. 10, element 490, “optical device”) adapted to optically inspect items that need to be optically inspected (paragraph [0130]); at least one mirror device (Fig. 10, element 486, “test tube holder”; paragraph [0130] teaches the test tube holder can be reflective, thus interpreted as a mirror device) used to view portions of the items that need to be optically inspected that would not be visible without the at least one mirror device (paragraph [0130]); a driver (Fig. 10, 
Neeper et al. (US 2007172396 A1, hereinafter “Neeper”) teaches an automated storage system (abstract) comprising mirrors (Figs. 15a-d, elements 351-353) that can be attached to move to allow all sides of a vial (360) to be viewed, allowing a bar code reader (362) to detect a barcode (paragraph [0056]).
Watari (US 20040258565 A1) teaches an automatic analyzer capable of reading barcodes of reagent containers (abstract) and further comprising two fixed mirrors (Fig. 10, element 37) and one movable mirror (36) affixed to a mirror operating mechanism (38) that allows for identification information to be read (paragraphs [0041]-[0044]).
Pollack et al. (US 20160025756 A1, hereinafter “Patent ‘756”) teaches an laboratory automation system (Fig. 12) comprising a laboratory sample distribution system (Fig. 9B), the laboratory sample distribution system comprising: a transport plane (Fig. 8, element 68) an optical inspection device (Fig. 9B, element 67A) adapted to optically inspect items that need to be optically inspected ; at least one mirror device (80) used to view portions of the items that 
Aizawa et al. (US 20050161509 A1, hereinafter “Aizawa”) teaches a barcode reader (Figs. 18-21; abstract) comprising a moving mirror (211) comprising a first magnet (213) and second magnet (217) wherein the moving mirror is able to swing due to a magnetic force (paragraphs [0027]-[0028]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HENRY H NGUYEN/Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798